DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/20/2020, has been considered partially by the Examiner. On page 2 of IDS cite No. 2, “McCloseky et al., “Catastrophic interference in connection networks:…” does not include the date/year of the NPL. The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).



Claim Objections
Claims 8-14, are objected to because of the following informalities:  In claim 8, each and every variables needs to be defined including variables in the equations. For instance in line 1, “N” should be defined and in line 2 “T” should be defined, similarly 
    PNG
    media_image1.png
    21
    20
    media_image1.png
    Greyscale
” however should recite “
    PNG
    media_image2.png
    21
    21
    media_image2.png
    Greyscale
”. Claims 9-14, are objected based on their dependency on the objected base claim. Appropriate correction is required.
Claim 12, is further objected to because of the following informalities:  In claim 12, line 1, recites “A use of a trained neural network” however should recite “A trained neural network”.  Appropriate correction is required


Allowable Subject Matter
Claims 8-14, are allowed over the prior art of the record.




Reasons for Allowance
Regarding independent claim 8, (and its respective dependent claims), Kim (US PGPUB 2020/0285938 A1) reference discloses a neural network training method for recognizing a class of an object in an image based on an artificial intelligence system and an application thereof. Arel (US Patent 10,055,685 B1) reference discloses a new machine learning architecture capable of achieving one or more of lifelong learning, efficient learning, semi-supervised learning and localized learning. However, Kim in 
    PNG
    media_image3.png
    310
    711
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    156
    705
    media_image4.png
    Greyscale

” and used in combination with each and every limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu (US PGPUB 2019/0034798 A1) reference discloses a method of classifying an input task data set by meta level continual learning.
Luciw (US PGPUB 2018/0330238 A1) reference discloses a Lifelong Deep Neural Network (L-DNN) enables continuous, online, lifelong learning in Artificial Neural Networks (ANN) and Deep Neural Networks (DNN) in a lightweight compute device (Edge) without requiring time consuming, computationally intensive learning.
Hostson (US PGPUB 2019/0065944 A1) reference discloses a method for training a neural network for a plurality of deep learning tasks may include training a base portion of a neural network and a first task portion for a first task.  The method may include subsequently training the base portion and a second task portion to perform a second task.  The base portion is constrained using EWC during training of the second task to retain memory for performing feature extraction for the first task.  Any number of additional tasks may also be trained while constraining the base portion using EWC.


Conclusion
This application is in condition for allowance except for the following formal matters: 
As being set forth above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SYED HAIDER/           Primary Examiner, Art Unit 2633